Citation Nr: 0407330
Decision Date: 01/20/04	Archive Date: 03/31/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-15 178	)	DATE JAN 20 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for circulatory dysfunction of the lower extremities, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for cerebral aneurysm with secondary effects, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for tinea pedis and onychomycosis, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for electrocardiogram abnormality, claimed as due to exposure to herbicides.

6.  Entitlement to service connection for loss of right eye vision, claimed as due to exposure to herbicides.

7.  Entitlement to service connection for loss of teeth, claimed as due to exposure to herbicides.

8.  Entitlement to service connection for peripheral neuropathy and bronchial asthma, claimed due to exposure to herbicides.

9.  Entitlement to service connection for bronchial asthma, claimed due to exposure to herbicides.  

10.  Entitlement to service connection for bilateral hearing loss, claimed as being due to noise exposure during service.

11.  Entitlement to service connection for tinnitus, claimed as being due to noise exposure during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In October 2002, the Board of Veterans' Appeals (BVA or Board) ordered further development in your case.  Thereafter, your case was sent to the Board's Evidence Development Unit (EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General Counsel issued a precedential opinion, which concluded that DAV did not prohibit the Board from developing evidence in a case before it, provided that the Board does not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board continued, for a short time, to request development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision and other policy considerations, the Department of Veterans Affairs (VA) determined that VBA would resume all development functions.  In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at the regional office (RO) level.  

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ) other than the VLJ signing this remand, be advised that if your case is returned to the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  Obtain the veteran's medical records from the VA Medical Center (VAMC) in Marion, Illinois, and from the John Cochran VAMC in St. Louis, Missouri, for any treatment for fibromyalgia, circulatory dysfunction of the lower extremities, cerebral aneurysm with secondary effects, tinea pedis and onychomycosis, electrocardiogram abnormality, loss of right eye vision, loss of teeth, peripheral neuropathy and bronchial asthma, as well as hearing loss and tinnitus, during the period from July 1997 to the present.  Request outpatient treatment records and any hospital summaries; records from the Marion, Illinois, VAMC should include, but not be limited to, records from the Behavioral Science Unit and those from the John Cochran VAMC should include those from the pain clinic. 

2.  Request the following records concerning the veteran from the Social Security Administration:  decision awarding Social Security disability benefits and the medical and other records upon which the decision was based.

3.  After the requested records have been obtained, send the complete claims file to a VA physician for a records review.  That physician should be requested to provide an opinion with respect to the etiology of each of the disabilities claimed by the veteran as being due to exposure to herbicides (fibromyalgia, circulatory dysfunction of the lower extremities, cerebral aneurysm with secondary effects, tinea pedis and onychomycosis, electrocardiogram abnormality, loss of right eye vision, loss of teeth, peripheral neuropathy and bronchial asthma).  Specifically, the reviewing physician should opine as to whether it is at least as likely as not that each claimed disability had its onset in service or is due to exposure to herbicides in service in Vietnam and in the adjacent waters.  An opinion is requested with respect to each of the claimed disabilities, namely, fibromyalgia, circulatory dysfunction of the lower extremities, cerebral aneurysm with secondary effects, tinea pedis and onychomycosis, electrocardiogram abnormality, loss of right eye vision, loss of teeth, peripheral neuropathy and bronchial asthma.  If the physician believes that the requested opinions cannot be rendered without a current physical examination, such an examination should be scheduled at the appropriate VA medical facility.  The physician who provides the requested opinion should explain fully the basis for the opinion.

4.  With respect to the veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, schedule the veteran for examination by an appropriate specialist.  After review of the veteran's claims folder and examination of the veteran, the examiner should render an opinion as to whether it is at least as likely as not that the veteran's hearing loss and tinnitus was incurred in or aggravated by his service, in particular noise exposure therein.  The examiner should specifically comment on the significance, if any, of the September 1965 audiology examination which was completed in connection with the veteran's enlistment.  Provide the veteran's claims folder to the examiner for review.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).

